          Case 1:12-cr-00626-ER Document 382 Filed 12/17/19 Page 1 of 1



                                     George Robert Goltzer
                                       Attorney At Law
                   12/17/2019         152 West 57th Street
                                           8th Floor
                                     New York, NY 10019


 Ying Stafford, Esq.                                                  T el. (212) 608-1260
 Associate Counsel                                                     Fax (1646) 430-8944
                                                                       Cell: (917) 553-6704
                                                                       grgoltzer@gmail.com


                                       December 12, 2019

Hon. Edgardo Ramos
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007
Via ECF

                                     Re. U.S.A. v. Whitaker
                                         12 Cr. 626 (ER)

Dear Judge Ramos:

        Please accept this letter as an application, with consent of Assistant United States
Attorney Christopher Clore, to continue the sentence of Mr. Whitaker to any date in April, 2020
convenient to the Court, and further ordering that a Probation Officer personally interview Mr.
Whitaker and amend the final report to advise the Court of Mr. Whitaker’s development over the
seven years he has been in custody so the Court may fully and fairly evaluate the criteria set
forth in 18 U.S.C. 3553(a). Notwithstanding our repeated requests for the personal interview,
Probation declined before submitting a final report and recommendation. Thank you for your
consideration. We remain

                                     Respectfully,
                                     S/GRGoltzer
                                     George R. Goltzer
                                     Ying Stafford

cc: All parties via ECF
                          Sentencing is adjourned to April 10, 2020, at 11:00 AM.
                          Probation is directed to conduct an interview with Mr. Whitaker and issue an
                          updated PSR.
                           SO ORDERED.


                                                                     12/17/2019
